Citation Nr: 0808726	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  99-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to June 
1971.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in June 
2005.  This matter was originally on appeal from a July 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).

In December 2004, the veteran testified at a central office 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  A transcript of that hearing is of record.  In 
cases such as these when an Veterans Law Judge who held a 
hearing is no longer employed by the Board, the veteran is 
notified and asked if he wishes to have another hearing.  
However, because the claim is granted in full, no prejudice 
to the veteran results from the Board's consideration of his 
claim.
  

FINDING OF FACT

Resolving doubt in the veteran's favor, multiple sclerosis 
was manifested within seven years after separation from 
service.


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  
  
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As for 
statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Multiple sclerosis can be 
service-connected on such a basis is manifested to a 
compensable degree within seven years of discharge from 
service.

Under the rating schedule, multiple sclerosis may be rated 
from 30 percent to 100 percent, based on impairment of motor, 
sensory, or mental function. 38 C.F.R. § 4.124a.  The 
regulations provide the following additional guidance:  
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  Id.  

Private treatment records dated in March 1978 noted the 
veteran's complaints of numbness in the right side of his 
face and intermittent vertigo.  A possible sinus infection or 
infected tooth was indicated, though an X-ray was negative.  
In September 1978, the veteran complained that his "arms go 
to sleep."

Private medical records from August 1993 indicate that the 
veteran was admitted to the hospital with two week history of 
fluctuating right hemi paresis, marked incoordination and 
clumsiness of his right hand and some spacticity in the upper 
extremities, somewhat reminiscent of a spell he had somewhere 
around 7 years prior.  The veteran was admitted to the 
hospital for suspected exacerbation of multiple sclerosis 
with prior history suggestive of illness of at least 6 to 7 
years duration.

On a July 1997 VA examination in connection with a 
compensation claim for a low back disability, the examining 
physician noted that the veteran had multiple sclerosis and 
that the problems associated with the disorder were causing 
spasticity and some contracture to the right lower 
extremities with balance problems. The examiner asserted that 
the veteran's multiple sclerosis would probably be a 
prominent disabling factor.  He did not comment as to the 
etiology of the veteran's multiple sclerosis but noted that 
the veteran reported that in 1977 the veteran had an episode 
where he began staggering with walking and had balance 
problems.

In March 1998, the veteran submitted a statement from his 
former wife noting that his eyes got blurry in 1974, and that 
he lost equilibrium and balance in 1977.

In October 1999, T.M.H. stated that he had been following the 
veteran since 1993 with regards to his diagnosis of multiple 
sclerosis. He indicated that the veteran had alleged that he 
had signs and symptoms consistent with a diagnosis of 
multiple sclerosis back in 1976.  Dr. T.M.H. asserted that if 
the veteran indeed had unexplained neurologic complaints 
including double vision and weakness of the legs as he 
described, he would be confident in stating that his onset of 
multiple sclerosis was in 1976.

In December 1999, Dr. L.T. stated that the veteran first 
reported to his office on March 15, 1978 with complaint of 
mid-dorsal pain, which extended up into the cervical area and 
some degree of dizziness was also mentioned.  Dr. L.T. noted 
that over the next 20+ years, the veteran was seen off and on 
for various musculoskeletal conditions and that he always got 
good results from chiropractic care.  Dr. L.T. noted that the 
veteran's dizziness and periodic loss of balance kept 
reappearing throughout the course of twenty+ years.

On evaluation for treatment purposes at a VA neurological 
clinic in January 2000, the examining physician noted the 
veteran's history of multiple sclerosis symptoms in 1976 and 
1978, indicating that he had no symptoms of multiple 
sclerosis between 1978 and 1993 when he was diagnosed with 
the disorder. The examiner opined that the veteran's history 
was suggestive of formerly relapsing-remitting disease with 
secondarily progressive multiple sclerosis for the past 4 to 
6 years.

In October 2002, the RO requested a medical review of the 
veteran's claims folder for compensation purposes related to 
his multiple sclerosis claim.  The RO asked for an opinion as 
to whether symptoms of the disease were present within seven 
years after the veteran's active military service.  In 
response, in a December 2002 opinion, the reviewing VA 
physician, Dr. M.A.M., stated that although the veteran had 
given a history of some transient neurological symptoms in 
1976, there was no supporting documentation from any medical 
facility.  As such, Dr. M.A.M. concluded that she was left 
with only the records firmly establishing the diagnosis of MS 
in 1993, and had no evidence to support a claim of symptoms 
prior to 1993.

In a March 2003 letter, Dr. T.M.H. stated that he had had the 
chance to review some medical records that predated his first 
encounter with the veteran in 1993.  Dr. T.M.H. noted that 
when the veteran presented in 1993, it was clear that he had 
already developed established multiple sclerosis but that it 
had not been diagnosed.  Dr. T.M.H. noted Dr. L.T.'s 1999 
letter, medical records from Dr. B., and the written 
statement of the veteran's former wife.  Dr. T.M.H. stated 
that it was his understanding that there were no medical 
records documenting any type of neurologic complaints from 
1969 to 1971 and that the veteran did not seek immediate 
medial attention for his dragging his leg intermittently in 
the first couple of years following that.  Dr. T.M.H. noted, 
however, that the statement of the veteran's former wife 
supports his contingent that he did come out of the military 
with some intermittent problems with dragging his leg which 
in all likelihood was the beginnings of his multiple 
sclerosis.  Dr. T.M.H. noted that in the 1975 to 1978 range, 
the veteran began having some visual disturbance which would 
also be consistent with multiple sclerosis that simply went 
undiagnosed at that time.

In a November 2003 statement, M.A.W., D.C., stated that he 
had reviewed the veteran's medical records and noted the 
complaints of numbness of the face in March 1978.  It was 
further noted that a frequent presenting symptom of multiple 
sclerosis was paresthesia involving one side of the face that 
may occur years before the disease was recognized.  He 
indicated that early diagnosis of multiple sclerosis was 
difficult and remissions of the disease had been known to 
last longer than 25 years. Dr. W. stated that in his opinion 
the numbness involving the right side of the veteran's face 
complained about in March 1978 "may have been an early 
indication/symptom of multiple sclerosis."

In December 2003, the RO requested another VA medical opinion 
in connection with the veteran's claim for service connection 
for multiple sclerosis based a review of the claims file.  
The physician was requested to provide an opinion as to 
whether there was objective evidence of multiple sclerosis 
within seven years of the veteran's separation from service 
in June 1971, and to address the report of Dr. M.A.W. in 
November 2003 concerning reported numbness of the right side 
of the veteran's face in March 1978.  Attention was also 
directed to the December 2002 VA medical opinion.

The requested opinion was provided a few days later in 
December 2003.  The physician, Dr. J.V.J. reported that the 
veteran's claims file had been examined and specific note was 
made of the March 1978 medical report indicating that the 
veteran had numbness and vertigo.  Following his review, the 
examiner stated that multiple sclerosis could present with 
virtually any neurologic complaint.  He further stated that 
in medical literature, it was noted that of all people 
diagnosed with multiple sclerosis, 40 percent will have 
paresthesia at the initial presentation and that within 5 to 
10 years of the initial symptoms, 80 percent would have 
complaints of paresthesias.  Based on the evidence of record, 
the examiner opined that there was no objective evidence in 
the veteran's records for a diagnosis of multiple sclerosis 
within 7 years of discharge from service.  He noted that 
there was no additional neurological progression that 
occurred over the next 5 to 10 years after the veteran's 
March 1978 complaints.  The examiner stated that while he 
would not disagree with an opinion that the numbness 
involving the right side of the veteran's face "may" have 
been an early indication or symptom of multiple sclerosis, it 
did not meet the objective evidence criteria nor the 
probability that it was 50 percent or more likely that it was 
the initial symptom.  While this isolated symptom may have 
been an indication and symptom of multiple sclerosis, the 
lack of progression over the next 5 to 10 years pointed to 
the conclusion that it was not at least as likely as not that 
this episode of paresthesia over the right maxillary sinus 
area was related to the subsequent diagnosis of multiple 
sclerosis made 15 years later.

In a June 2004 report, Dr. M.C., opined, following a review 
of the veteran's March 1978 medical records, that unexplained 
nerve paresthesias that resolved spontaneously were certainly 
consistent with first episodes of multiple sclerosis, and the 
episode recorded in March 1978 was certainly consistent with 
first presenting symptoms of multiple sclerosis.

In December 2007, the Board requested a medical expert 
opinion as to the likelihood that the symptoms the veteran 
displayed in the late 1970s were symptoms of multiple 
sclerosis.  In February 2008, the Board received the medical 
expert's opinion.  Dr. N.A.R. stated, 

[The veteran] complained of subjective feeling of 
numbness of face with intermittent vertigo in 
3/78.  Since, weakness or numbness, sometimes 
both, in one or more limbs in the initial symptom 
in half the patients with Multiple sclerosis; an 
early attack cannot be totally excluded.  However, 
Multiple Sclerosis attacks last for several days 
to weeks and sometimes, the deficits are 
permanent.  Such history is not present.  Review 
of the charts does not reveal any objective 
findings supportive of Multiple Sclerosis 
documented at that time.  It is to be noted that 
similar symptoms certainly occur with numerous 
diseases other than Multiple sclerosis including 
sinus infections.  

Pt also had a feeling of arms going [to] sleep in 
9/78 and again no further details are documented.  
Since, the pt subsequently developed Multiple 
sclerosis and sensory manifestations are a 
frequent initial feature of the disease, this 
symptom as well could be to Multiple Sclerosis.  
Again, the symptoms of numbness of arms can due to 
multiple other causes.

The symptoms of right arm numbness and left leg 
numbness and dragging of right leg in '89 however, 
appear to be more consistent with Multiple 
Sclerosis.  It is to be noted that the diagnosis 
of Multiple Sclerosis requires objective evidence 
of lesions disseminated in time and space.

In summary, [the veteran] had symptoms clinically 
suspicious for Multiple Sclerosis in '89 and 
definitely in '93.  The symptoms right facial 
numbness or numbness of arms in '78, are as likely 
as not, indicators for multiple sclerosis.

In deciding whether the veteran's multiple sclerosis was 
manifested to a compensable degree within seven years of his 
discharge from service, it is the responsibility of the Board 
to weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Evans v. West, 12 Vet. App. 
22, 30 (1998).  That responsibility is particularly onerous 
where medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of 
opinions in this case would not clarify the matter.  It would 
merely highlight that there is not a clear, rational basis 
for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran's multiple sclerosis manifested to a compensable 
degree within seven years of his discharge from service, is 
in a state of equipoise.  Accordingly, all doubt is resolved 
in favor of the veteran and the Board concludes that service 
connection for multiple sclerosis is warranted.


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


